Citation Nr: 0030082	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-15 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral leg 
disorders.  

2.  Entitlement to service connection for bilateral arm 
disorders.  

3.  Entitlement to service connection for a left hand 
disorder.  

4.  Entitlement to an increased rating for tinnitus, 
currently rated 10 percent disabling.  

5.  Entitlement to a compensable rating for right ear hearing 
loss.  

6.  Entitlement to a compensable rating for an appendectomy 
scar.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant retired from active military service in March 
1966 with more than 22 years of active duty.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  


FINDINGS OF FACT

1.  A leg disorder is not shown to have been present in 
service, nor is there competent medical evidence of a current 
leg disorder that is related to service.  

2.  An arm disorder is not shown to have been present in 
service, nor is there competent medical evidence of a current 
arm disorder that is related to service.  

3.  A left hand disorder is not shown to have been present in 
service, nor is there competent medical evidence of a current 
left hand disorder that is related to service.  

4.  The appellant's tinnitus is currently assigned the 
highest schedular rating.  

5.  The appellant's hearing acuity is at Level VII in the 
right ear and at Level IV in the left ear.  

6.  The appellant's appendectomy scar is currently 
asymptomatic.  


CONCLUSIONS OF LAW

1.  Bilateral leg disorders were not incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991); 38 C.F.R. 
§ 3.303(d) (2000).  

2.  Bilateral arm disorders were not incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b)  (West 1991); 38 C.F.R. 
§ 3.303(d) (2000).  

3.  A left arm disorder was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b)  (West 1991); 38 C.F.R. 
§ 3.303(d) (2000).  

4.  A rating greater than 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(b)  (West 1991); 38 
C.F.R. Part 4, Diagnostic Code 6260 (2000).  

5.  A compensable rating is not warranted for right ear 
hearing loss.  38 U.S.C.A. §§ 1155, 1160(a), 5107(b)  (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 6100 (2000).  

6.  A compensable rating is not warranted for an appendectomy 
scar.  38 U.S.C.A. §§ 1155, 5107(b)  (West 1991); 38 C.F.R. 
Part 4, Diagnostic Codes 7803, 7804, 7805 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  The Board notes that 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has interpreted 38 U.S.C.A. § 1131 as 
requiring the existence of a present disability for VA 
compensation purposes.  See Degmetich v. Brown, 104 F.3rd 
1328 (Fed. Cir. 1997).  The United States Court of Appeals 
for Veterans Claims (Court) further held that for a claimant 
to prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability, (2) medical or, 
in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury, and (3) 
medical evidence of a nexus between the claimed inservice 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999); See also Pond v. West, 
12 Vet. App. 341, 346 (1999) and Rose v. West, 11 Vet. App. 
169, 171 (1998).  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Although the appellant has presented statements and testimony 
at a September 2000 VA video conference hearing regarding his 
claims for service connection for bilateral leg, bilateral 
arm, and left hand disorders and for increased ratings for 
his service-connected tinnitus, right ear hearing loss, and 
appendectomy scar, the record does not show that he is a 
medical professional, with the training and expertise to 
provide clinical findings regarding the presence of 
disabilities in the legs, arms, or left hand, or regarding 
the severity of his service-connected disabilities.  
Consequently, his testimony and lay statements, while 
credible with regard to his subjective complaints and 
history, are not competent evidence for the purpose of 
showing that he currently has bilateral leg, bilateral arm, 
and left hand disorders that are linked to service.  

I.  Bilateral Leg Disorders

The appellant contends that he sustained injuries to both 
legs when a bomb struck his landing craft during the invasion 
of Sicily in 1943, causing him to be thrown against a steel 
beam which resulted in temporary right-sided paralysis.  Of 
record are statements from three fellow servicemen, one dated 
in March 1982 and two received in August 1999, that describe 
the appellant's temporary right side paralysis from the bomb 
hitting his landing craft in 1943.  

Notwithstanding the appellant's hearing testimony and the 
three statements from fellow servicemen, the Board has 
examined the medical evidence that includes the appellant's 
service medical records, VA medical records, and military 
facilities medical records (dated from 1976 to 1998), and is 
been unable to find clinical evidence showing that he has 
identifiable disability in either leg.  Service medical 
records show that he had no musculoskeletal defects at either 
a June 1945 separation examination or a January 1948 
enlistment examination.  The Federal Circuit has held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's military service and the disability.  Boyer v. 
West, 210 F.3rd 1351, 1353 (Fed. Cir. 2000).  Absent 
competent medical evidence that demonstrates the appellant 
currently has a leg disability that is related to his 
military service, the Board is unable to identify a basis to 
grant service connection for bilateral leg disorders.  


II.  Bilateral Arm Disorders

The appellant contends that he sustained injuries to his arms 
when the bomb struck his landing craft during the 1943 
invasion of Sicily.  The aforementioned statements from three 
fellow servicemen describe the appellant's temporary right-
sided paralysis from the bomb hitting his landing craft in 
1943.   

Notwithstanding the appellant's hearing testimony and the 
three statements from fellow servicemen, the Board has 
examined the medical evidence of record and is been unable to 
find clinical evidence showing that he has identifiable 
disability in either arm.  Service medical records show that 
he had no musculoskeletal defects at the June 1945 separation 
examination or at the January 1948 enlistment examination.  
As noted above, a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the veteran's military service and the disability.  
Boyer, supra.  Absent competent medical evidence that 
demonstrates the appellant currently has an arm disorder that 
is related to his military service, the Board is unable to 
identify a basis to grant service connection for bilateral 
arm disorders.  

III.  A Left Hand Disorder

The appellant contends that he sustained a through and 
through gunshot wound to his left hand when he was struck by 
machine gun fire in Germany during World War II.  The three 
fellow servicemen statements noted above describe how the 
appellant sustained the claimed through and through gunshot 
wound to his left hand.  The appellant believes that he 
suffered nerve damage from the wound because he experiences 
problems opening and closing his left hand and gripping 
objects with the left hand, which consequently causes him to 
drop them easily, and his fingers turn black while the tips 
become white.  

Notwithstanding the appellant's hearing testimony and the 
three statements from fellow servicemen, the Board has 
examined the medical evidence presented and is been unable to 
find clinical evidence showing that he has any identifiable 
disability involving the left hand, other than a scar noted 
in the distal one-third of the palmar area between the middle 
and ring fingers at a December 1998 VA scars examination, 
which he related to an injury to the hand in the 1940's, and 
for which he had no significant complaints.  The diagnosis 
was left hand old injury scar without residual deficits.  
Service medical records show that he had no musculoskeletal 
defects at either the June 1945 separation examination or the 
January 1948 enlistment examination.  As noted above, a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's military service and the disability.  Boyer, supra.  
Absent competent medical evidence that demonstrates the 
appellant currently has a left hand disorder that is related 
to military service, the Board is unable to identify a basis 
to grant service connection for a left hand disorder.  

IV.  Tinnitus

The appellant contends that the 10 percent disability 
evaluation currently assigned for his tinnitus does not 
adequately compensate him for the disability he experiences 
as a result of the constant ringing in his ears.  

Based on medical records from a military medical facility 
dated in January 1976, which identified a history of noise 
exposure in service and a complaint of tinnitus, a November 
1983 Board decision granted service connection for tinnitus.  
A November 1983 rating decision implemented the Board's 
decision, assigning a 10 percent rating under Diagnostic Code 
6260 from October 29, 1981.  

Recurrent tinnitus is assigned a 10 percent evaluation.  
Diagnostic Code 6260.  Because the appellant's tinnitus is 
assigned the highest schedular rating, the Board is unable to 
identify a basis to grant a higher rating.  


V.  Right Ear Hearing Loss

The appellant argues that the high frequency sensorineural 
hearing loss in his right ear has worsened over the years.  

Based on the above cited January 1976 medical records from a 
military medical facility, which identified a history of 
noise exposure in service and moderate high frequency 
sensorineural hearing loss in the right ear that was 
considered probably related to noise exposure, the November 
1983 Board decision granted service connection for high 
frequency sensorineural hearing loss in the right ear.  The 
November 1983 rating decision, which implemented the Board's 
decision, assigning a noncompensable rating under Diagnostic 
Code 6297 (now 6100) from October 29, 1981.  

VA law and regulations provide that where service connection 
has been granted for defective hearing involving only one 
ear, and total deafness is present in the other ear as a 
result of nonservice-connected disability not the result of 
the veteran's own willful misconduct, a compensable 
evaluation is possible.  38 U.S.C.A. § 1160(a).  In 
situations where service connection has been granted only for 
defective hearing involving one ear, and total deafness is 
not present in both ears, a maximum 10 percent evaluation is 
assignable where hearing in the service-connected ear is at 
Level X or XI.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 
6100 and 6101.  

A VA audiological evaluation in December 1998 revealed that 
decibel losses for the frequencies at 1000, 2000, 3000, and 
4000 cycles per second (Hertz) in the right ear were 50, 60, 
75, and 75, respectively, for an average decibel loss of 65, 
and that speech recognition ability in the right ear was 
60 percent correct.  Those findings indicated that hearing 
acuity was at Level VI in the right ear.  Left ear hearing 
acuity was shown to be at Level II at the December 1998 
audiological evaluation, as the average decibel loss was 53 
and speech recognition ability was 84 percent correct.  
38 C.F.R. § 4.85, Tables VI and VII.  

Because the current evidence demonstrates that the hearing 
acuity associated with the appellant's service-connected 
right ear hearing loss is at VI, and that total deafness is 
not present in the nonservice-connected left ear, the Board 
is unable to identify a basis to grant a compensable rating 
for right ear hearing loss.  

VI.  Appendectomy Scar

The appellant argues that his appendectomy scar deserves a 
compensable rating.  At his hearing, he reported that there 
was a small lump in the area of the scar.  

Service medical records show that the appellant was treated 
for acute appendicitis in April 1965, at which time he 
underwent an appendectomy.  His September 1965 retirement 
examination noted an appendectomy scar and indicated that 
there had been no complications or sequela related to the 
appendectomy.  

Service connection was granted for residuals of an 
appendectomy by a January 1982 rating decision, which 
assigned a noncompensable rating for an appendectomy scar 
under Diagnostic Code 7805 from October 29, 1981.  

A four-inch, oblique appendectomy scar was noted at the 
December 1998 VA scars examination.  There was no tenderness, 
depression, or keloid formation associated with the scar, and 
the skin was just very minimally hypopigmented compared with 
the surrounding skin.  The diagnosis was a right appendectomy 
scar, very well-healed, without residual deficits.  

Under 38 C.F.R. § 4.118, a 10 percent evaluation is assigned 
for a superficial scar when it is poorly nourished with 
repeated ulceration (Diagnostic Code 7803), or when it is 
tender and painful on objective demonstration (Diagnostic 
Code 7804).  Scars may also be rated under Diagnostic Code 
7805 as for limitation of function of the body part affected.  

As the current clinical findings show that the appellant's 
appendectomy scar is well-healed, without tenderness, 
depression, keloid formation, or residuals deficits, and 
there is no evidence of functional limitation associated with 
the scar, the Board is unable to identify a basis to grant a 
compensable rating for the scar under Diagnostic Codes 7803, 
7804, or 7805.  


ORDER

Service connection is denied for bilateral leg disorders, 
bilateral arm disorders, and a left hand disorder.  

Increased rating are denied for tinnitus, right ear hearing 
loss, and appendectomy scar.  



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 

